Citation Nr: 0111839	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-16 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for asthma, chest pains, 
and breathing problems.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The appellant served on active duty from November 17 to 
December 8, 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied service connection 
for asthma, chest pains, and breathing problems.   


FINDING OF FACT

Any current asthma, chest pains and breathing problems 
clearly and unmistakably preexisted service and did not 
undergo any permanent increase in severity during service.  


CONCLUSION OF LAW

Asthma, chest pains, and breathing problems were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1153 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (to 
be codified as amended at 38 U.S.C. § 5107(b)); 38 C.F.R. §§ 
3.102, 3.303, 3.306 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  A preexisting injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153.  

The record shows that when the appellant was examined for 
enlistment in December 1998, complaints or findings referable 
to asthma, chest pain or breathing problems were not noted.  
On a medical prescreening form dated earlier that month, the 
appellant indicated that she did not have asthma or 
respiratory problems.  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
and was not aggravated by service will rebut the presumption.  
38 U.S.C.A. § 1111.  

The record shows that the appellant served on active duty for 
22 days and that she was initially seen at a service 
dispensary on November 22, 1999, five days after entry on 
active duty, for a complaint of breathing problems when 
running.  She was then in basic military training (BMT) at 
Lackland Air Force Base, Texas.  She denied a history of 
asthma but indicated that all of her aunts and uncles had 
asthma.  She also denied inhaler use or any symptoms of upper 
respiratory infection.  Inspiratory wheezes were heard on 
clinical examination of the lungs, and probable asthma was 
assessed.  She was referred for evaluation by the allergy 
clinic, where she was seen two days later.  

When evaluated in the allergy clinic, the appellant stated 
that she had never been diagnosed with asthma.  However, she 
also indicated that she had had exercise problems in the 
past.  She said that she "could not do a whole lot of 
running" and that she had to stop to get her air back.  She 
indicated that her family history was negative for asthma but 
said that she could not compete in high school sports due to 
her shortness of breath.  She reported that she had awakened 
three to four nights in the previous week with coughing, 
shortness of breath, and difficulty breathing, but with no 
wheezing.  She had a positive Histamine Challenge Test 
consistent with asthma.  The diagnostic impression was 
asthma, which was felt to be intermittent.  Treatment was 
with medication (Azmacort) and an inhaler (Albuterol).  

The appellant was therefore processed for administrative 
separation in lieu of a Medical Evaluation Board.  It was the 
opinion of the reviewing physician that her condition existed 
prior to enlistment but that the appellant was unaware of her 
asthma prior to service.  Separation was recommended because 
it was felt that her condition was preventing training.  Re-
entry on active duty after the condition resolved was not 
recommended.  It was felt that the disqualifying condition 
was not permanently aggravated by training beyond the normal 
progress of the ailment.  

Although the appellant's condition was not diagnosed prior to 
service, the Board finds that it clearly and unmistakably 
preexisted service.  When she was processed for separation 
from service, the reviewing physician was of that opinion, 
which was consistent with the history related by the 
appellant when she was seen at service clinics.  Although 
private medical reports received from Washington Pediatrics 
in September 2000 show no treatment for the claimed 
condition, these reports cover only the period from September 
1981, the month she was born, to July 1988 and thus end more 
than 11 years prior to service.  The history that she related 
in service of her inability to compete in high school sports 
due to shortness of breath is consistent with the initial 
onset of manifestations of undiagnosed asthma during high 
school, that is, at a point in time later than July 1988.  
Although the appellant testified that prior to service she 
played a lot of recreational basketball with her friends 
without any shortness of breath, the Board gives more weight 
to the history elicited when she was seeking treatment in 
service.  A history elicited for the purposes of treatment is 
inherently more reliable than history proffered when a claim 
for compensation is pending.  See United States v. Narciso, 
446 F. Supp. 252, 288-89 (E.D. Mich. 1977) (stating that the 
rationale for the "medical diagnosis or treatment 
exception" to the hearsay rule is that statements made to 
physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care).  

Moreover, the appellant's history is consistent with her 
service experience, in which the rigors of service exertion, 
especially physical training, triggered manifestations - 
apparently including chest pains and breathing problems - of 
an undiagnosed asthma.  It bears emphasis, however, that this 
does not mean that she acquired her asthmatic condition as a 
consequence of service, as intermittent flare-ups during 
service of a preexisting disorder are not considered 
aggravation of the disorder unless the underlying condition, 
as contrasted to the symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); Verdon v. Brown, 8 
Vet. App. 529, 536-37 (1996).  The fact that the appellant 
served only 22 days on active duty, and only five days on 
active duty before her asthmatic condition became 
symptomatic, is strong evidence that the condition preexisted 
service.  The appellant testified in September 2000, 
moreover, that her condition was now asymptomatic and that 
she did not believe that she had asthma.  This is consistent 
with a finding that she experienced only temporary flare-ups 
during her brief experience on active duty, that these were 
triggered by exertion, and that once the occasion for such 
exertion was past, she returned to an asymptomatic state.  
However, service connection is warranted only for a chronic 
condition that is acquired during service.  

The appellant herself is not medically competent to diagnose 
a disorder such as that for which she now claims service 
connection, nor is she medically competent to attribute any 
disorder to service or to an incident of service origin.  
This requires medical expertise.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The medical assessment when 
she was processed for administrative separation was clearly 
against any finding that her asthmatic condition began in 
service or that it underwent pathological advancement during 
service.  Although she testified that she saw a physician 
following service who told her that wheezing was not present 
and that perhaps she only had a virus during service, she did 
not submit any such evidence.  She did testify that prior to 
going on active duty, she had no medical problems whatsoever 
and that she did not visit a doctor very much.  She said that 
she was not under treatment for anything.  She said that she 
was fine until she developed a cold in about her second week 
of basic training.  She said that chest pains were how her 
chest cold started out.  She stated that she had difficulty 
breathing only when she was exercising.  She also testified 
that although she was prescribed inhalers in service, she 
never used them.  She said that her condition lasted for only 
a couple of weeks following her return home and that she has 
not had any problems since.  

This testimony is not inconsistent with a finding that the 
appellant did not need to use the inhalers because her asthma 
only flared on exertion.  This, in turn, is consistent with a 
finding that the manifestations in service represented only 
temporary flare-ups of the asthmatic condition that were 
triggered by physical exertion.  The Board thus finds that 
there is no evidence that the appellant's asthma, chest pains 
or breathing problems underwent any permanent increase in 
severity during service and thus no evidence that the 
preexisting condition was aggravated by service.  

In so finding, the Board notes that the appellant's testimony 
also suggested that she questioned whether she was correctly 
diagnosed.  She claimed that there was no history of asthma 
within her family.  She indicated that she had been to a 
private physician since service who found nothing at all and 
did not think that she had asthma.  This contention is 
inconsistent with any claim for service connection for 
asthma, chest pains or breathing problems, since, as 
indicated, service connection is available only for chronic 
conditions.  See 38 C.F.R. § 3.303(b).  Although symptoms are 
manifestations or indications of disease or injury, even 
disease or injury is not entitled to service connection 
unless chronic residuals constituting a disability result 
therefrom.  The United States Court of Appeals for Veterans 
Claims has specifically so held.  In affirming a Board 
decision denying an application to reopen a claim of 
entitlement to service connection for spinal meningitis and 
denying an original claim for service connection for 
residuals of frozen feet, the Court stated:  "[The 
appellant] is apparently of the belief that he is entitled to 
some sort of benefit simply because he had a disease or 
injury while on active service.  That, of course, is 
mistaken.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110 (formerly § 310).  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (emphasis in 
original).  This is settled law.  See, e.g., Watson v. Brown, 
4 Vet. App. 309, 314 (1993); Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

Thus, whether the appellant seeks service connection on the 
basis of the aggravation of a preexisting asthmatic 
condition, or on the basis that the condition was directly 
incurred in service, a reasonable basis for service 
connection for the claimed disorder cannot be identified.  As 
the evidence is not so evenly balanced as to raise doubt 
concerning any material issue, the claim for service 
connection for asthma, chest pains, and breathing problems 
must be denied.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (to be codified 
as amended at 38 U.S.C. § 5107(b)).  

B.  Veterans Claims Assistance Act of 2000  

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, which became effective during the 
pendency of this appeal.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 
12 Vet. App. 477(1999), opinion withdrawn and appeal 
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  It 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims flied on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 11-00; 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the Act, VA has a duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  The appellant and her representative were 
notified in the statement of the case issued in June 2000 of 
the provisions of law relied on, the facts developed in the 
case, and of the reasoning used in reaching a decision on the 
issue in this case.  In addition, the appellant was provided 
with an opportunity to give testimony at a hearing before a 
hearing officer at the RO in September 2000.  The transcript 
of that hearing is of record and has been reviewed.  

Although the appellant was given the opportunity to provide 
additional medical evidence concerning the issue on appeal, 
she submitted only the private medical reports referred to 
above.  She testified that these were the complete records 
from her pediatrician prior to service and that this was the 
only doctor she saw prior to service.  No other sources of 
relevant medical evidence have been identified that could aid 
in the resolution of this appeal.  The issue is whether the 
appellant's asthma preexisted service and whether, if so, it 
was aggravated by service.  Since the appellant has stated 
that the only pre-service treatment records extant are 
already of record, the issue of whether the claimed condition 
preexisted service must be addressed.  Further development 
does not seem to be possible.  With respect to service 
aggravation, the service medical records are the crucial 
evidence for what, after all, was an extremely brief period 
of service.  It is unclear what a remand for further 
development would accomplish, since the issue now presented 
is an adjudicative determination based on the medical 
evidence.  The appellant indicated that she intended to seek 
further medical opinion.  Although the hearing officer left 
the record open for 30 days to accommodate her desire, no 
such medical opinion or additional medical evidence was 
received.  It thus falls to the Board to address this case on 
the merits, which it has done.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1361 
(1998) (Board has fact-finding authority to assess the 
quality of the evidence before it, including the duty to 
analyze its credibility and probative value, as well as 
authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence).  

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.  


ORDER

Service connection for asthma, chest pains, and breathing 
problems is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

